CONCURRING OPINION.
WOODSON, J.
— I concur in the result reached in the majority opinion in this case, but am unable to agree in the construction placed upon section 1723, Revised Statutes 1909, which provides that “no child under the age of sixteen years shall be employed . . . in any capacity whatever- in operating or assisting to operate any passenger or freight elevator.” I believe this statute says what it means, and means what it says; and being constitutional under the repeated rulings of this, and various other courts of last resort throughout the Union involving similar statutes, the defendant had no leg'al right to employ the plaintiff, in any capacity to operate or to assist in the operation of the elevator mentioned. If that was all there was to this case, I would be in favor of a reversal.
Because of the individual hardship flowing from this class of legislation, in particular cases, this and other courts have departed from the letter, and even the spirit of this class of legislation, thereby hoping to do justice in the particular case, not foreseeing the great injustice and complications that would naturally arise by such unwise departure. For instance, in the case of Morgan v. Railroad, 159 Mo. 262, under the plea of natural justice, section 2611, Revised Statutes 1889, and similar statutes in other states regarding trespassers upon railroads, designed to protect life and limb by prohibiting every one, except the employees of the company, from being upon, or walking along the tracks of the railroad company, was practically repealed, because of the strong desire upon the part of this and other courts to measure out justice in an individual case, which was done at the great *486cost of the repeal of that- humane statute intended to protect all from personal injuries, as well as to give the trains of the company a clear and free right of way over their own tracks, and not to be hindered and delayed by trespassers, or other persons who had no more legal right to be there, than a burglar has in my house, and from this breaking down of that statute, the last-chance rule or the so-called humanitarian doctrine as understood in this State, sprang into existence, as naturally as day follows night, and thereby converted a wise statute, for the protection of all, into inextricable chaos, and turning the citizens of the country loose upon the various railroads thereof, without a light or compass, believing as they did and do under the ruling of that and similar cases, that they have equal rights upon a railroad with the engines and cars of the company, which of course is erroneous, and causes a continuous conflict and war between them and the railroads.
In my opinion, that ruling either directly or indirectly has caused more bloodshed and waste of treasure, than has any one war on the face of the earth from that date to this.
In the case of Murphy v. Railroad, 228 Mo. 56, beginning at page 88, with the meager information I could glean from observation, the press, the State and Federal labor bureaus, and State and Interstate' railway and commerce reports, I pointed out in a limited way the appalling loss of life and limb, and the loss and destruction done to property, that naturally flowed from that unwise, yet intended humane ruling. I believe I may speak with authority when I say that in my opinion, both the bench and bar now see the error of that ruling and deeply regret the doctrine which so spontaneously mounted therefrom — as the Phoenix arose from its own ashes, with such youth and vigor— never dreamed of when the doctrine was first announced. That case vividly illustrates the old saying *487“Hard cases make bad laws;” and that said truth has never before been so forcibly impressed upon the minds of thinking men, within the annals of our jurisprudence.
The effect of that ruling had the direct and opposite effect to what all at the time thought it would have, and I confess that at the time I entertained the same views of the statute that were announced by this court in that case; however, since investigating the matter, I have completely changed my views thereof, not of the merits of the particular case, but of the rule announced. And I realize the rule as there announced, in that ease, cannot and probably should not be changed except by legislation; but this court being perfectly familiar with the evils that have flowed and are constantly flowing from that rule, should set its face like a flint against its further extension, or to corrupt any other helpful statute by injecting into its meaning the virus of thatunwise ruling. Believing as I do, that the elevator statute under consideration says what it means, and means what it says, namely, that no child under the age of sixteen years shall be permitted to operate or to assist in the operation of any elevator, etc.-, I am unwilling’to lend my assistance to the infusion of the poisonous doctrine announced in the Morgan case, supra, into the arterial system of this or any other kindred statute.
But independent of this, I do not believe under all of the evidence preserved in this record, the plaintiff, under the modern rule of evidence, made out a case for the jury. That is, the evidence, taken as a whole, is not sufficient to justify any court or jury in holding the defendant liable for the injuries complained of in this case.
Under the old scintilla rule of evidence, a case may have been made for the jury, but this and most of the courts of last resort, of the various States of the United States, have abandoned that rule, and adopted *488the rule of the Supreme Court of the United States, which I believe is the wiser and more just of the two, namely, that a case should not be submitted to the jury or a verdict or a judgment be permitted to stand, unless from a review of the entire record the court can say that the evidence introduced satisfies a disinterested, unbiased and reasonable' man that the plaintiff should recover, or that reasonable men, under the same or similar facts or circumstances might differ, as to the facts involved.
This rule smacks of justice, and excludes the idea that any witness, however dishonest or disreputable he may be or however mistaken or ignorant he may have been of the facts, can by his bare statement deprive a person of his life, liberty or property, and compel those who come into court asking justice to produce substantial evidence tending to show to reasonable men that his demand is just and reasonable, and not founded simply upon the rule of scintilla of evidence, true or false, just or unjust, which has too frequently, under the guise of the law, robbed men and women of their lives, liberty or property. This is one of the- rules of progression I most heartily concur in, to say nothing of others.
Returning to the case in hand: After a careful reading of this record, I dare say that there is not one man in a hundred who, after dispassionately reading this record, would for a moment, give any credence whatever to the unnatural, unreasonable and increditable story told by the plaintiff in this case, if weighed under the rule previously mentioned. Common observation,- experience and knowledge of such matters point in no uncertain terms to the correctness of defendant’s theory of this case, and to the fallacy of that of plaintiff ; and according to the Hornbooks we have the legal right to resort to common sense, common observation, common experience, and common knowledge in weighing the testimony of any and all witnesses introduced. *489Primarily of course, that duty rests with the jury, but if, as previously stated from an examination of the entire record, the evidence under the rule just stated is insufficient to convince one or more reasonable men of the justness of the claim presented, then neither this nor any other court should hesitate to declare the law to be that plaintiff is not entitled to a recovery.
This case in my opinion, as illuminated by the evidence, does not measure up to the rule stated, and for that reason I am firmly of the opinion that the plaintiff is not entitled to a recovery, upon the merits of the case.
So believing, I concur in the result of the majority opinion affirming the judgment of the circuit court.